Citation Nr: 1645606	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  12-33 576A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of pension overpayments in the amount of $2,134.16


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Alexander Panio, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from May 1971 to October 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by the Department of Veterans Affairs (VA) Committee on Waivers and Compromises in Philadelphia, Pennsylvania.   

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran has requested a waiver of an overpayment of pension benefits.  In statements submitted by and on behalf of the Veteran, he has also challenged the underlying validity of the debt in question.  Specifically, the Veteran has asserted that he was not a fugitive felon within the meaning of the applicable legislation and that the debt was therefore not validly created.  When the validity of a debt is challenged, a threshold determination must be made on the question of the propriety of the creation of the debt prior to a decision on the waiver of indebtedness.  See Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991).  As the question of the validity of the Veteran's debt has not been specifically adjudicated by the agency of original jurisdiction, the Board must defer a determination regarding waiver of overpayment until the question of the validity of the underlying debt has been adjudicated.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should adjudicate whether the underlying debt and subsequent overpayment are valid. 

2.  If it is determined that any or all of the overpayment at issue was improperly created, action should be taken to rectify the error.  In any case, the Veteran and his representative should be informed of the decision made and should be allowed the requisite period of time for a response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




